Citation Nr: 0810738	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  92-01 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for right ulnar 
neuropathy and peripheral neuropathy of the extremities, to 
include as secondary to service-connected excision of adenoma 
and gynecomastia.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected osteoarthritis of the right 
knee.

4.  Entitlement of an effective date earlier than February 
11, 2002 for the award of service connection for 
osteoarthritis of the right knee. 

[The issue of entitlement to payment or reimbursement by VA 
for the cost of impatient medical treatment provided by the 
Sterling Regional Medical Center during the period November 
22-28, 2004 under the provisions of the Veterans Millennium 
Health Care and Benefits Act (Millennium Bill Act) is the 
subject of a separate decision.]
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
April 1955.

The issues of service connection for diabetes mellitus and 
service connection for right ulnar neuropathy and peripheral 
neuropathy of the extremities come before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Denver, Colorado RO in March 1993 and April 
1995, respectively.  These issues were previously remanded in 
September 1997, September 2003, November 2005 and September 
2007.

The veteran testified before the RO's Hearing Officer 
regarding the above issues in December 1995.

The issue of entitlement to an initial rating in excess of 10 
percent for service-connected osteoarthritis of the right 
knee comes before the Board on appeal from a December 2005 
rating decision by the Appeals Management Center (AMC) in 
Washington, D.C. that granted service connection for that 
disability and assigned a 10 percent initial rating effective 
from February 11, 2002.

As the rating decision on appeal before the Board involves a 
request for higher initial rating following the grant of 
service connection, the Board has characterized that issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for disabilities already 
service-connected).  

In January 2008 the veteran testified before the undersigned 
Acting Veterans Law Judge via videoconference hearing from 
the RO.

The Board's decisions in regard to the service connection 
issues are recorded below.

The issues of initial evaluation and earlier effective date 
for service-connected right knee osteoarthritis are addressed 
in the REMAND portion below, and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.   VA 
will advise the veteran when further action is required on 
his part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.

2.  The veteran is competently diagnosed with Type II 
diabetes mellitus, right ulnar neuropathy, and peripheral 
neuropathy of the bilateral lower extremities.

3.  The most competent and probative medical opinion of 
record states that the veteran's diabetes mellitus, which had 
its onset 25-30 years after discharge from service, is not 
related to military service or to treatment for any of the 
veteran's service-connected disabilities.

4.  The veteran had mastectomy surgery during military 
service for gynecomastia.

5.  The most competent and probative medical opinion of 
record states that the veteran's right ulnar neuropathy and 
peripheral neuropathy are due to his nonservice-connected 
diabetes mellitus, and are not related to his mastectomy 
surgery during military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
diabetes mellitus that is due to or aggravated by military 
service or by any service-connected disability, nor may 
diabetes mellitus be presumed to have been incurred during 
the veteran's period of active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2007).  
 
2.  The veteran does not have a disability manifested by 
right ulnar neuropathy and peripheral neuropathy of the 
extremities that is due to or aggravated by military service 
or by any service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

With regard to the service connection claims herein decided, 
the rating decisions on appeal were issued in March 1993 and 
April 1995, prior to the enactment of the VCAA.  However, 
during the course of the appeal, the AMC sent letters to the 
veteran in February 2004 and October 2006 that complied with 
the VCAA duties to notify and assist.

The February 2004 AMC letter advised the veteran that, in 
order to establish service connection, the evidence must show 
an injury in service or a disease that began in or was made 
worse during military service, or an event causing an injury 
or disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease, or event in service.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he has been afforded ample opportunity to submit such 
information and evidence prior to issuance of the 
Supplemental Statement of the Case (SSOC) in October 2005.  

The February 2004 and October 2006 AMC letters advised the 
veteran that VA is responsible for getting relevant records 
held by any federal agency, to include military records, 
Social Security Administration (SSA) records, and records 
from VA and other Government agencies.  The letters advised 
the veteran that VA would make reasonable efforts to obtain 
relevant records from non-federal agencies and entities if 
authorized by the veteran to do so.  

The October 2006 letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know. If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  The veteran had ample 
opportunity to respond prior to the SSOC in January 2007.

The Board finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
expressly met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," the Secretary receives a complete or substantially 
complete application for VA-administered benefits.  In that 
case, the Court determined that VA had failed to demonstrate 
that a lack of such pre-adjudication notice was not 
prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating decisions.  This is logical, 
since the rating decisions were issued prior to enactment of 
the VCAA  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not in any way 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded the opportunity to submit such information 
and/or evidence prior to the issuance of the most recent SSOC 
in January 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and, as 
indicated, the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The AMC letter in October 2006 advised the veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Also, the 
Board's action herein denies service connection for the 
claimed disorders, so no degree of disability or effective 
date will result from the Board's decision.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess with regard to the claims for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims herein 
decided.  

The veteran's complete service treatment record (STR) is not 
on file, and is presumed to have been destroyed in a fire at 
the National Personnel Records Center.   When service records 
are presumed to have been destroyed while in government 
custody, VA's duty to assist is heightened and includes an 
obligation to search for other forms of records that support 
the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

In this case, the RO diligently searched for alternative 
records, and in fact obtained reconstructed records from the 
Army Surgeon General documenting medical treatment during 
service.  The RO also pursued records from those providers 
the veteran identified as having treated him 
contemporaneously with his discharge from service.  There is 
no indication that there are any other alternative records to 
be pursued, and the Board finds that the heightened duty to 
assist has been satisfied. 

There is also a heightened obligation to explain findings and 
to carefully consider the benefit-of-the-doubt rule in cases 
where service medical records are presumed destroyed while in 
the custody of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  Also, case law does not lower the legal standard for 
proving a case of service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. 
Brown, 8 Vet. App. 64 (1995).  As noted in more detail below, 
that has been done in this case.

The file includes medical records from those VA and non-VA 
medical providers that the veteran identified as having 
relevant records.  The veteran has not identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

The veteran has been afforded VA medical examinations for the 
specific purpose of determining whether a relationship exists 
between the claimed disabilities and military service.  The 
most recent VA examination was in January 2006.  Review of 
the examination reports shows that the examinations were 
competently performed, and the opinions expressed were 
supported by a clinical rationale.  The Board finds that 
further examination is not required at this point because the 
medical question at hand - whether there is a nexus between 
the claimed disabilities and military service - is not 
related to the current severity of symptoms.

Finally, the veteran was afforded a hearing before the Board 
in January 2008, during which he presented oral argument in 
support of his claims.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp.2007); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

The veteran asserts that his diabetes mellitus is due to 
medications provided during and after service for control of 
his chronic kidney, prostate and bladder infections, which 
weakened his immune system.  He also asserts that his 
peripheral neuropathy in a residual of surgery to the chest 
in service, for which he has service-connected residuals of 
scarring.  He has accordingly raised a claim for secondary 
service connection; i.e., a disability that is proximately 
due to or the result of a service-connected disability.  See 
38 C.F.R. § 3.310(a).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board will accordingly consider entitlement to service 
connection on both a direct and secondary basis.

In order to prevail on the issue of direct service 
connection, the record must show: (1) medical evidence of a 
current disability; (2) medical evidence, or in some cases 
lay evidence, of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service disease or injury and the current 
disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

To prevail on the issue of secondary service connection, the 
record must show (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995). 

The veteran's STR are not of record.  As previously noted, 
STR were presumably destroyed in a fire at the NPRC.  There 
is accordingly no documentation as to whether the veteran had 
diagnosed diabetes, or symptoms associated with a propensity 
to diabetes, during military service.  However, a report from 
secondary sources prepared by the Office of the Army Surgeon 
General shows that the veteran had mastectomy surgery in June 
1954 for gynecomastia.

Diabetes mellitus is listed in 38 C.F.R. § 3.309(a) as one of 
the chronic disorders for which service connection may be 
granted if symptoms manifest within one year of discharge, 
even where there is no evidence of diagnosis or treatment in 
service.  See 38 C.F.R. § 3.307.  

The veteran has not asserted that diabetes became manifest to 
any degree during service or within his first year after 
discharge from service (April 1955-April 1956).  Further, the 
file contains treatment notes from Logan Community Hospital 
for the period December 1961 through August 1968 relating to 
a number of complaints.  Those notes show no history of 
diabetes and no indication of current diabetes or diabetes-
like symptoms.  Accordingly, the Board finds the evidence 
shows the veteran could not have been diabetic to a 
compensable degree within the first year after his discharge 
from service.  Service connection for diabetes mellitus as a 
chronic disorder under 38 C.F.R. § 3.307 is accordingly not 
warranted.

The veteran had a VA medical examination in September 1989 in 
which the examiner noted a history of diabetes diagnosed in 
1986 and currently well controlled with medication and diet.  
Neurological examination was within normal limits.

The veteran had a VA medical examination in January 1991 in 
which the examiner noted that diabetes was under good control 
with oral medication.  There is no indication of any 
neuropathy or other neurological complaint.

A letter from the veteran's VA primary care physician in 
December 1994 reflects that the veteran's diabetes had 
deteriorated to the point where it was only under fair 
control, when treated with insulin.

The veteran had a VA medical examination in January 1995 
relating to residuals of excision of benign adenoma from the 
right chest in service in 1953, with resultant scar.  The 
veteran complained of reduced use of the right hand and right 
shoulder, possibly as a residual of his service-connected 
right chest tumor and service-connected gynecomastic surgery.  
The examiner performed a thorough clinical examination and 
noted observations in detail.  Nerve conduction studies (NCS) 
showed evidence of peripheral neuropathy and right ulnar 
neuropathy, while electromyographic (EMG) studies were 
consistent with right remote cervical spine C5 nerve root 
compromise with re-innervation. 

The examiner's impression was right ulnar neuropathy and 
peripheral neuropathy consistent with a history of diabetes 
mellitus.  The examiner's opinion also stated that there was 
no evidence to correlate the excision of the benign adenoma 
of the right breast in service to the subsequent development 
of right ulnar and diffuse peripheral neuropathies.

The veteran testified before the RO's Hearing Officer in 
December 1995 that, since the breast removal in service, he 
had been experiencing progressively worsening pain, 
limitation of motion, and numbness extending from the right 
shoulder to the right wrist.  He stated symptoms began 
approximately six months after discharge from service.

With regard to diabetes, the veteran testified that the 
medications he was given in service and after service for his 
various medical disorders had damaged his immune system, 
resulting in the onset of diabetes.

The veteran had a VA medical examination in May 1998 in which 
the examiner noted current insulin-dependent diabetes.  The 
examiner reviewed the veteran's medical record.  The veteran 
reported a painful scar and limitation of motion of the arm 
associated with the chest surgery in service, but he did not 
report neuropathy.  The examiner stated that the veteran's 
two chest scars did not inhibit the veteran's ability to move 
his arm.  Neurological evaluation of the right breast was 
normal with respect to pinprick and light touch. 

A VA outpatient note in August 1999 showed diabetes currently 
under acceptable control, as well as some mild neurologic 
changes (not specified) in the lower extremities.

The veteran had a VA-contracted medical examination by a 
neurologist in May 2000 regarding his complaint of right arm 
pain and numbness of the feet.  The examiner noted the 
veteran to be an insulin-dependent diabetic with history of 
swelling of the feet and ankles, left worse than right.  The 
veteran complained of pain in the right chest and arm and 
weakness in the right arm.  General medical examination 
revealed at least three closely-spaced chest scars.  Motor 
examination showed marked give-way weakness of all muscle 
groups in the right upper extremity and shoulder, and 
complaint of pain in the right pectoral area with any 
forceful exertion of the right arm.  There seemed to be 
difficulty abducting the right shoulder above the horizontal.  
Poor relaxation made testing of right arm reflexes difficult.  
Sensory examination showed reduction of vibratory sense in 
the feet but was otherwise normal, including the area around 
the surgical scars on the chest.  

The examiner stated that the veteran was convinced that his 
entire right arm was weak, but that this was probably 
subconscious "guarding" due to pain on use of the right 
arm.  The examiner stated that it was easy to believe that 
the veteran suffered pain related to his service-related 
injury, and that the pain would limit the use of the right 
arm; even if the veteran had more strength than he realized, 
the pain would probably prevent him from using that strength.

The veteran had a VA medical examination in June 2000 that 
noted blood sugars out of control and also signs of diabetic 
peripheral neuropathy in the feet.  The examiner performed a 
clinical examination and noted his impressions.  The 
examiner's impression was poorly controlled diabetes with 
peripheral neuropathy.  The veteran also denied current 
problems with the right arm.

The file includes a letter from Dr. NCN dated in June 2000.  
Per the letterhead, Dr. NCN was affiliated with an entity 
called the Scientific Regeneration Institute, located in 
Mexico.  Dr. NCN cited a fall during basic training in which 
the veteran reportedly injured his right testis and the right 
side of his chest.  Dr. NCN stated he believed the fall 
damaged the veteran's pancreas, resulting in the subsequent 
diabetes.  Dr. NCN also offered an opinion that it was likely 
that the right ulnar neuropathy and bilateral peripheral 
neuropathy were related to the same fall.  

The veteran had right knee replacement surgery in January 
2001 by the Orthopedic Center of the Rockies due to end-stage 
osteoarthritis of the right knee.  After the knee replacement 
he developed spinal involvement with L3-4 neuritis on the 
right side due to altered gait.
 
The veteran underwent a VA medical examination by a physician 
in November 2006.  The examiner reviewed the claims file 
(consisting of six volumes) and noted the veteran's 
documented medical history, as well as the veteran's 
subjective account of his symptoms since service.  The 
examiner performed a thorough clinical examination of the 
veteran and recorded his observations in detail.  

The examiner diagnosed Type II diabetes mellitus on insulin, 
complicated by peripheral neuropathy and by mild renal 
insufficiency.  The examiner offered an opinion that the 
diabetes mellitus was not related to military service, as the 
disorder did not have its onset until many years after 
discharge from service (25 years per the veteran's subjective 
account, and 30 years per the medical record).  The veteran 
did not have any underlying factors, such as pancreatic 
insufficiency, which would produce diabetes mellitus and 
reported no significant abdominal problems while in service.  
The veteran did not have iatrogenic diabetes mellitus.  

With regard to a theory of secondary service connection, the 
examiner observed that the veteran was never on 
corticosteroids to treat any of his service-connected 
conditions, and that the veteran did not have any other cause 
of secondary diabetes (specifically, acromegaly or Cushing's 
syndrome).  The veteran also did not have any diarrhea or 
malabsorption symptoms that would suggest pancreatic 
insufficiency as a contributing factor to diabetes.

Based on all the evidence supplied, the examiner offered an 
opinion that there was no plausible reason that the veteran's 
military service would have produced the veteran's Type II 
diabetes mellitus, nor would the diabetes be associated with 
any of the treatment for the veteran's service-connected 
conditions.

As noted above, the veteran is currently competently 
diagnosed with Type II diabetes mellitus and with peripheral 
neuropathy of the lower extremities.  Accordingly, the first 
element of direct and secondary service connection (medical 
evidence of the claimed disability or disabilities) is met.

Also, the veteran is currently service-connected for eight 
disabilities: septal perforation, residuals of septoplasty 
with rhinitis (rated as 30 percent disabling); tinnitus 
(rated as 10  percent disabling); right chest scar (rated as 
10 percent disabling); right orchiectomy (rated as 10 percent 
disabling); bilateral hearing loss (rated as 10 percent 
disabling); osteoarthritis of the right knee (rated as 10 
percent disabling); right inguinal hernioplasty with 
epididymectomy (rated as noncompensable); and, impotence 
associated with right orchiectomy (rated as noncompensable, 
but with special monthly compensation assigned for loss of a 
creative organ).  Accordingly, the second element for 
secondary service connection is met.

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological relationship between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, the medical opinions of record regarding the 
question of a nexus between the claimed disabilities and 
military service, or a service-related disability, are 
conflicting.  

The VA medical examiner in January 1995 stated his opinion 
that the veteran's right radial neuropathy and peripheral 
neuropathy were consistent with [nonservice-connected] 
diabetes mellitus, and that there was no evidence to 
correlate the excision of the benign adenoma of the right 
breast in service with the subsequent development of right 
ulnar and diffuse peripheral neuropathies.  Similarly, 
another VA examiner in November 2006 stated that there was no 
plausible reason that the veteran's military service would 
have produced the veteran's Type II diabetes mellitus.  Nor 
would the diabetes be associated with any of the treatment 
for the veteran's service-connected conditions.

However, a contrary opinion is voiced in the June 2000 letter 
from Dr. NCN, which reported that a fall during military 
service injured the veteran's pancreas and thus caused the 
diabetes mellitus, as well as right ulnar neuropathy and 
bilateral peripheral neuropathy.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As is true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The probative value of medical evidence is based on a medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  Guerrieri, 4 Vet. 
App. 470-71.

Greater weight may be given to one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) the physicians reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

In assessing evidence such as medical opinions, the failure 
of a physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication on 
the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).

For the reasons below, the Board finds that the opinions of 
the VA examiners are more probative than the contrary opinion 
of Dr. NCN.

First, both VA examiners stated in their examination reports 
that the claims file and medical records were available for 
review at the time of the examinations.  There is no 
indication as to what, if any, medical records other than his 
own were available to Dr. NCN.  

Access to the claims file, including STR and records from 
other providers, is an important discriminator in this case 
because, without access to the STR and other contemporaneous 
treatment records, there is no indication how Dr. NCN arrived 
at his conclusion that the veteran's fall during service 
resulted in the injuries claimed.  Prejean, 13 Vet. App. at 
448-49; Gabrielson, 7 Vet. App. at 40.  See also Grover v. 
West, 12 Vet. App. 109, 112 (1999) (postservice reference to 
injuries received in service, without a review of service 
medical records, is not competent medical evidence).

Second, and in a similar vein, both VA examiners supported 
their respective opinions with a clinical rationale, as well 
as references to the documented medical history, whereas Dr. 
NCN's conclusions - that the fall in service resulted in 
pancreas damage, that the pancreas damage in turn led to 
diabetes, and that the current neuropathies are somehow 
related to the fall during service - are not supported by any 
clinical rationale whatsoever.  Hernandez-Toyens, 11 Vet. 
App. at 382; see also Miller v. West, 11 Vet. App. 345, 348 
(1998) (a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record).  

Third, Dr. NCN's opinion turns on one incident in service, 
i.e. the fall in which the veteran injured his right groin 
and right chest.  As Dr. NCN had no records to review, he 
must have relied on the veteran's account of the accident and 
the residuals thereof.  In that regard, statements of medical 
professionals concerning a veteran's medical history related 
by the veteran as to remote events are of inherently less 
value than contemporaneous clinical records.  Harder v. 
Brown, 5 Vet. App. 183, 188 (1993).

However, the Board cannot discount medical opinion solely 
because it is based on history provided by the veteran 
without also evaluating the credibility and weight of the 
history upon which the opinion is predicated.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

Accordingly, in addition to the medical evidence above, the 
Board has considered the competence of the veteran's lay 
evidence, not only as reported to Dr. NCN but also as 
reported to VA in his correspondence and his testimony.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Also, the Board must consider the purpose for which lay 
evidence is offered.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  

In this case, the veteran's lay evidence was provided for two 
purposes: to show in-service injury and to show a nexus 
between the injury and the currently-claimed disabilities.

A layperson is competent to testify with regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
see also Espiritu v. Derwinski, 2 Vet. App.492, 494 (1992).  
Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

In this case, the Board finds that the veteran is competent 
to report certain events in service, to include his related 
fall, and is similarly competent to report on his symptoms 
during and after military service.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) [distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")].

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical 
evidence against available lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The Board finds in this case that the veteran, while 
competent and credible in relating his symptoms during and 
after service, is not competent to relate his currently-
claimed disabilities to service or to any service-related 
event.  The Board reaches this conclusion for two reasons: 
first, because a layperson is not competent to opine 
regarding etiology; and, second, because the veteran's 
opinion is inconsistent with the weight of competent medical 
opinion, which, as noted in detail above, denies such an 
etiology.

The veteran testified before the RO's hearing officer in 1995 
that he had experienced pain since his chest surgery in 
service, and the VA examiner in May 2000 offered the opinion 
that the veteran's chest surgery during service might well 
result in residual pain.  However, service connection is 
currently in effect for the residuals of that surgery, and 
any residual pain is compensated appropriately.  Nothing in 
the veteran's testimony or the VA examiner's opinion shows 
neuropathy.

In his testimony before the Board in January 2008, the 
veteran asserted his personal belief that his diabetes was 
caused by medication that he was provided during and after 
service for control of chronic kidney, prostate and bladder 
infections, and that his peripheral neuropathy in turn is due 
to his diabetes.  However, his personal theory is directly 
controverted by the opinion of the VA examiner, who as a 
medical professional is more competent to express an opinion 
regarding the etiology of a disorder.

A July 1997 affidavit by the veteran's acquaintance LKB 
indicates that the veteran complained to her of extreme pain 
in the arm and chest area at the time they became acquainted 
in 1993.  "A layperson can certainly provide an eyewitness 
account of a veteran's visible symptoms."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  While the veteran's 
symptoms since 1993 are probative of a current disability, 
they are not probative of a chronic disorder since the time 
of the veteran's discharge from service in 1955.  LKB does 
not assert a relationship between the current disorders and 
the veteran's military service, nor would she be competent to 
do so in any case as she is a layperson.  Barr, 21 Vet. App. 
303; Grover, 12 Vet. App. at 112; Espiritu, 2 Vet. at 494.  

Similarly, the veteran has submitted a number of "buddy 
statements" by fellow veterans attesting that the veteran 
was injured during service by falling from a rope swing while 
negotiating an obstacle course, with resultant injury to his 
right side.  As the fact of such an event is not in 
contention, those "buddy statements" are not probative of 
any question currently under appellate review.

Accordingly, based on the medical and lay evidence above, the 
Board finds that the criteria for service connection for 
diabetes mellitus, right radial neuropathy, and peripheral 
neuropathy are not met on either a direct or secondary basis.

The Board has also considered whether, as articulated in 
Allen, the veteran's service-connected disabilities have 
resulted in a measured worsening of any nonservice-connected 
disability.  However, there is no evidence whatsoever that 
any of this veteran's eight service-connected disabilities 
have caused any worsening of his diabetes mellitus or his 
neuropathies.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

As noted above, the veteran's STR were presumed destroyed by 
fire while in government custody.  There is a heightened 
obligation to explain findings and to carefully consider the 
benefit-of-the-doubt rule in cases where records are presumed 
destroyed while in the custody of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).   

Case law does not establish a higher benefit-of-the-doubt 
standard, but rather heightens the duty of the Board to 
consider the benefit-of-the-doubt rule, to assist the 
claimant in developing his claim, and to explain its decision 
when the service medical records have been destroyed.  Ussery 
v. Brown, 8 Vet. App. 64 (1995).

In this case the Board has carefully considered the benefit-
of-the doubt rule, but the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt rule 
accordingly does not apply.  Gilbert, 1 Vet. App. at 55; 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
     

ORDER

Service connection for diabetes mellitus is denied.

Service connection for right ulnar neuropathy and peripheral 
neuropathy of the extremities is denied.


REMAND

The Board's decision in November 2005 granted service 
connection for osteoarthritis of the right knee.  The AMC 
thereupon issued a rating decision in December 2005 that 
effectuated the grant of service connection for arthritis of 
the right knee and assigned an initial rating of 10 percent, 
effective from February 11, 2002.

In February 2006 the veteran filed a Notice of Disagreement 
(NOD) regarding all RO decisions in the previous 12 months, 
and specifically requested an increased initial rating and 
earlier effective date for any claim that had been granted an 
initial rating.

In order to comply with due process requirements, a remand is 
in order for the RO to prepare an SOC on the issues of 
earlier effective date and increased initial evaluations as 
cited in the NOD.  See Manlincon, 12 Vet. App. at 240-241; 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).  

Thereafter, the RO should return the claim to the Board only 
if the veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  Specifically, the RO 
should advise the veteran of the elements required to 
establish entitlement to an increased rating per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hart 
v. Mansfield, 21 Vet.App.505 (2007), and Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008) and 
should also advise the veteran to send VA all evidence in his 
possession not already of record that is relevant to his 
claim.  

Accordingly, these remaining matters are REMANDED to the RO 
via the AMC for the following action:

1.  The RO should send to the veteran and 
his representative notice of the elements 
required to establish entitlement to an 
earlier effective date and for an 
increased initial evaluation for a 
service-connected disability, and of the 
respective duties of VA and the claimant 
in obtaining such evidence under the VCAA 
and the requirements of Dingess/Hartmann, 
Hart, and Vazquez-Flores as cited above.  

The letter should advise the veteran of 
the respective duties of VA and the 
claimant in procuring evidence, and 
should invite the veteran to provide VA 
with any evidence in his possession 
relevant to his claim that is not already 
of record.

2.  The RO must take the appropriate 
steps to issue the veteran an SOC 
addressing the issues of an earlier 
effective date and increased initial 
rating for service-connected 
osteoarthritis of the right knee.

This SOC must include all relevant laws 
and regulations, and a complete 
description of the veteran's rights and 
responsibilities in perfecting an appeal 
in these matters.  

The SOC should also inform the veteran of 
the rating formulae for all possible 
schedular ratings under the rating 
criteria applicable to the service-
connected disabilities.  See 
Dingess/Hartman, op. cit.  

3.  Thereafter, if the veteran files a 
timely Substantive Appeal on either or 
both of the issues above, the RO should 
undertake any indicated development and 
adjudicate any pending claim in light 
of the entire evidentiary record, issue 
an appropriate SSOC, and return the 
issue(s) appealed to the Board for 
further appellate review.  

No action is required of the veteran until he is so notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




______________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


